Citation Nr: 0609590	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-29 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a bilateral knee 
disorder. 

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January 1971 to February 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  


FINDINGS OF FACT

1.  In August 1998 the RO denied reopening of the claim for 
service connection for a bilateral knee disorder.  The 
veteran did not appeal this action.  

2.  Additional evidence received since the unappealed rating 
action of August 1998 to reopen the claim for entitlement to 
service connection for a bilateral knee disorder, taken 
together with evidence previously on file does not bear so 
directly and substantially on the matter that the new 
evidence must be considered to fairly decide the merits of 
the claim.  

3.  In March 1995 the RO denied reopening of the claim for 
service connection for a back disorder.  The veteran did not 
appeal this action.  

4.  Additional evidence received since the unappealed rating 
action of March 1995 to reopen the claim for entitlement to 
service connection for a back disorder, taken together with 
evidence previously on file does not bear so directly and 
substantially on the matter that the new evidence must be 
considered to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The unappealed rating action of August 1998, which denied 
reopening of the claim for service connection a bilateral 
knee disorder, and of which the veteran was notified, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302(a) (2005).  

2.  The new and material evidence, when considered with the 
old evidence, is not sufficient to reopen the claim for 
service connection for a bilateral knee disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  

3.  The unappealed rating action of March 1995, which denied 
reopening of the claim for service connection a back 
disorder, and of which the veteran was notified, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302(a) (2005).  

4.  The new and material evidence, when considered with the 
old evidence, is not sufficient to reopen the claim for 
service connection for a back disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Here, the appellant was notified of the VCAA requirements in 
an August 2003 letter, prior to the rating decision which is 
being appealed, in accordance with the timing requirements of 
the VCAA.  He was again notified in a December 2003 letter, 
after the September 2003 rating decision which is appealed.  

In January 2005 the RO requested that he submit any evidence 
in his possession that pertained to his appeal. 

Also, in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), it 
was held that, even if there was an error in the timing of 
the VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  

The governing law and regulations were cited in the July 2004 
Statement of the Case (SOC).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
cite the law and regulations governing nor describe the type 
of evidence necessary to establish a disability ratings or 
effective date for the disabilities on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  As the Board concludes below that because the 
claims are not reopened, service connection is not warranted 
and any questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  

The veteran's service medical records (SMRs) have been 
obtained and are on file.  An unsuccessful attempt was made 
earlier in July 1994 to obtain private clinical records. 

The veteran's VA outpatient treatment (VAOPT) records are on 
file.  

"VA has chosen to assist claimants attempting to reopen in 
limited circumstances.  Specifically, VA will give the 
assistance described in [38 C.F.R.] § 3.159(c)(1)-(3) 
[obtaining Federal and non-Federal records].  Until the claim 
is reopened, however, VA will not give the assistance in 
[38 C.F.R.] § 3.159(c)(4) (providing a medical examination or 
obtaining a medical opinion)."  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed. Cir. September 2003) (PVA).  So, the veteran has not 
been afforded VA examinations in conjunction with the 
application to reopen the claims for service connection 
because the claims are not reopened. 

The veteran testified in support of his application to reopen 
at a videoconference before the undersigned Veterans' Law 
Judge in September 2005. 

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  In fact, the veteran 
reported that he had no further evidence or information to 
submit in December 2003, February 2004, and January 2005.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Analysis

The Petition to Reopen the Claims for Service Connection

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.; 
See, too, Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Service connection also may be granted for any disease 
initially diagnosed after discharge from service, when all of 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Certain conditions, such as arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within 1 year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).   

In January 1993 the veteran was notified of a December 1992 
rating decision which denied his claims for service 
connection for a back disorder and bilateral knee disorder 
because those disabilities were not shown.   He did not 
appeal.  

In March 1995 the veteran was notified that his application 
to reopen the claim for service connection for a back 
disorder was denied.  He did not appeal.  

In September 1998 the veteran was notified of an August 1998 
rating decision that denied reopening his claim for service 
connection for a right knee disorder because new evidence 
showed only that his disability of the right knee had become 
problematic shortly before having right knee meniscal surgery 
in February 1998.  

When not appealed, the decisions became final and binding 
on the veteran based on the evidence then of record.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  
Because he did not appeal, this, in turn, means there must be 
new and material evidence to reopen the claims and warrant 
further consideration of them on a de novo basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The new evidence must tend to prove the merits of the claim 
as to each essential element that was a specified basis for 
the last final disallowance of the claim but need not be 
probative of all elements required for the award.  Sutton v. 
Brown, 9 Vet. App. 553, 562 (1996) (citing Evans v. Brown, 9 
Vet. App. 273, 283 (1996)).  

Regardless of how the RO ruled on the question of reopening, 
the Board must determine whether new and material evidence 
has been submitted since the RO's most recent denials of 
reopening, before proceeding further, because this 
preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claim to adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
and Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Reopening requires a two-step analysis.  First, VA must 
determine whether new and material evidence has been 
submitted according to the requirements of 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
submitted, the claim is reopened and VA will proceed to 
evaluate the merits of the claim after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc); and Fossie v. West, 
12 Vet. App. 1 (1998).  

The VCAA amendments to 38 C.F.R. § 3.156 only apply to 
applications to reopen that were received on or after August 
29, 2001.  Here, the veteran's petition to reopen was 
received in May 2003, after that cutoff date.  Therefore, the 
amended version of 38 C.F.R. § 3.156(a), providing a new 
definition of new and material evidence, applies to his 
current appeal.  New evidence is that which was not 
previously considered, i.e., neither cumulative nor redundant 
of earlier evidence, and material evidence is that which by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Indeed, for the 
limited purpose of determining whether the claim should be 
reopened, weighing the probative value of the evidence in 
question is not permitted.  See Wilkinson v. Brown, 8 Vet. 
App. 263, 270-71 (1995) (citing Justus v. Principi, 3 Vet. 
App. 510 (1992); Cox v. Brown, 5 Vet. App. 95, 98 (1993); and 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993)).  The question 
of the probative value of new and material evidence does not 
arise until the claim is reopened and addressed on the 
full merits.  

Factual Background

The SMRs reflect only that in a medical history questionnaire 
in conjunction with service entrance the veteran reported 
having or having had back trouble of some sort but the 
service entrance examination was negative.  The remaining 
SMRs are negative for the claimed disabilities.  

The evidence received after the initial December 1992 RO 
denial but prior to the March 1995 denial of reopening of the 
claim for service connection for a back disorder included 
discharge summaries of three periods of VA hospitalization in 
1994.  A June 1994 VA hospitalization discharge summary 
reflects that he was given Motrin for degenerative joint pain 
but nothing indicates that any X-rays were taken.  

Evidence received prior to the August 1998 denial of 
reopening of the claim for service connection for bilateral 
knee disorders included a July 1997 report of VA 
psychological testing which noted that the veteran had a 
history of back pain since 1994 when he was in employed 
driving a truck.  

Also received was a VA operative report reflecting that the 
veteran had surgery in February 1998 for a right medial 
meniscal tear.  

The evidence received thereafter includes VAOPT records from 
1998 to 2003.  These show continued complaints of right knee 
pain since the veteran's February 1998 right knee surgery.  
In August 1999 he denied having had a back injury but later 
that month he complained of back pain after lifting heavy 
objects.  In January 2003 it was reported that his back pain 
was almost chronic.  In August 2003 it was reported that he 
had arthritis and back pain, but no X-rays were taken.  In 
September 2003 it was reported that he had severe back pain 
after an injury three (3) months earlier.  

At the September 2005 videoconference the veteran testified 
that he had injured his knees and back while engaging in 
extensive activity in basic training and Advance Infantry 
Training as well as while carrying heavy back packs and 
machine guns up and down mountains in Alaska.  He had not 
sought treatment during service for symptoms related to his 
knees and back because he was afraid that he would be given a 
bad discharge from military service.  He had received more 
recent treatment for his knees and back but no physician had 
ever linked disability of his knees to his military service.  

Bilateral Knee Disorder

The evidence received since the denial of reopening of the 
claim for service connection for bilateral knee disorders 
merely continues to clinically document pathology of the 
veteran's right knee but does not clinically establish the 
existence of pathology of the left knee.  Moreover, it 
continues to fail to establish a nexus between any current 
right knee pathology and the veteran's period of military 
service.  

But that notwithstanding, although the veteran sincerely 
believes that he incurred disability of the knees during 
service, he has not submitted or otherwise identified any 
probative evidence to substantiate this allegation.  The only 
indication of knee disability during service comes from him, 
personally, and is not supported by the SMRs or even the 
postservice clinical evidence.  

A layperson is competent to submit lay statements or 
testimony addressing the sequence of events that lead to 
trauma, just as a lay person may testify as to the physical 
manifestations of a disease or injury.   But, a layperson's 
statements or opinions are not competent to establish medical 
causation.  See Harvey v. Brown, 6 Vet. App. 390 (1994) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).  

Competent medical evidence is required to establish the 
existence of current disability and a nexus between such 
current disability and military service.  This type of 
medical nexus evidence is necessary to substantiate lay 
allegations because laypersons do not have the professional 
medical training and/or expertise to render competent medical 
diagnoses or opinions.  See, e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494, 95 (1992); see, too, Layno v. Brown, 6 
Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Hasty v. Brown, 13 Vet. App. 230 (1999).  

It is this very type of evidence which is needed here to 
reopen the claim for service connection for a bilateral knee 
disorder.  And, because there is no such evidence, the 
application to reopen must be denied.  

Back Disorder

The evidence received since the denial of reopening of the 
claim for service connection for a back disorder merely 
establishes, as was already shown in the June 1994 VA 
hospitalization discharge summary, that the veteran now has 
back pain.  

As with the application to reopen the claim for service 
connection for a bilateral knee disorder, although the 
veteran sincerely believes that he incurred disability of the 
back during service, he has not submitted or otherwise 
identified any probative evidence to substantiate this 
allegation.  The only indication of back disability during 
service comes from him, personally, and is not supported by 
the SMRs, which show no more than that he may have had some 
back problem at service entrance, or even the postservice 
clinical evidence.  

The very type of competent medical evidence which is needed 
to reopen the claim for service connection for a bilateral 
knee disorder is also needed to reopen the claim for service 
connection for a back disorder but it too is lacking.  And, 
because there is no such evidence, the application to reopen 
must be denied.  


ORDER

The petition to reopen the claim for service connection for a 
bilateral knee disorder and a back disorder is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


